Citation Nr: 1755411	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-08 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1987 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In July 2016, the Board remanded the Veteran's claims for entitlement to an increased rating for a low back disorder and entitlement to service connection for discoid lupus erythematosus (DLE) for further development and dismissed the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  In February 2017, the RO granted service connection for DLE, thereby completely granting the Veteran's appeal in regard to that claim, making that issue no longer before the Board.  This case came back before the Board in July 2017. At that time, the Board again remanded the Veteran's claim for entitlement to an increased rating for a lumbar spine disability for further development.  


FINDINGS OF FACT

1.  Throughout the course of the appeal, range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., was not shown to functionally limit the forward flexion of the Veteran's lumbar spine to 30 degrees or less, and ankylosis of the spine was not shown.

2.  At no time during the appeal period, has the Veteran been shown to have had bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, Social Security Administration records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with VA examinations for his lumbar spine in June 2017, November 2016, and March 2011.  The Veteran's representative argued that there was no indication in the examination report in as to whether the Veteran's performance was improved as a result of pain medication that masked the true impairment of his back disability.  However, from a review of the longitudinal picture of the Veteran's back treatment from throughout the course of the appeal, the findings of the 2017 examination appeared to be consistent with the other examinations that were of record, as well as the treatment records.  As such, the Board does not find a basis for ordering an additional examination.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran filed a claim of entitlement to service connection for a back disability in May 2002, prior to leaving active service.  In an August 2002 rating decision, he was granted service connection for degenerative arthritis of the lumbar spine and assigned a 10 percent rating effective September 1, 2002.  A September 2002 rating decision granted an earlier effective date of July 9, 2002 for service connection for the Veteran's lumbar spine disability, which the RO stated was the day following his discharge from active service.  The Veteran appealed his initial rating and a June 2006 rating decision granted an increased rating of 20 percent, with an effective date of December 13, 2005.  The Veteran never perfected an appeal on the initial rating for his lumbar spine disability.  

In February 2011, the Veteran filed a claim for an increased rating for his lumbar spine disability.  A June 2011 rating decision continued the 20 percent rating under Diagnostic Codes 5010-5243.   The Veteran asserts that he is entitled to a higher rating for his lumbar spine disability.

Diagnostic Code 5010 evaluates degenerative arthritis under Diagnostic Code 5003, which in turn evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Code, in this case Diagnostic Code 5243.  If the disability is noncompensable under the appropriate Diagnostic Code for the joint involved, a 10 percent rating will be applied for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id. 

Diagnostic Code 5243 pertains to Intervertebral Disc Syndrome, and states that Intervertebral Disc Syndrome should be rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week, but less than two weeks, during a 12-month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during a 12-month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during a 12-month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12-month period on appeal.  Id.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (emphasis added). 

The evidence of record does not show that the Veteran has compensable IVDS.  At a March 2011 VA examination, the VA examiner did not report that the Veteran had a diagnosis of  IVDS, and also stated that the Veteran did not have any incapacitating episodes in the past 12 months requiring days of bed rest or treatment prescribed by a physician.  Further, at a November 2016 VA examination, the examiner stated that the Veteran did not have IVDS and did not state that the Veteran had any bed rest in the past year ordered by a physician.  To the contrary, at a June 2017 VA examination, the examiner reported that the Veteran did have IVDS and experienced incapacitating episodes having a duration of at least six weeks during the past 12 months.  However, because a compensable rating based on IVDS requires not only incapacitating episodes, but also prescribed bed rest, this statement by the 2017 VA examiner contradicts the Veteran's private and VA treatment records, which do not show that the Veteran has been prescribed any bed rest to treat his lumbar spine disability during the course of this appeal.  

The 2017 VA examiner clarified that his statement regarding the Veteran's prescribed bed rest was based on information reported to him by the Veteran, and not on medical history as shown and documented in the Veteran's file.  The Veteran, himself, had submitted a written statement with his Notice of Disagreement in October 2011, indicating his confusion about what incapacitating episodes requiring bed rest implied.  At that time, he argued that a determination by the RO that he did not have incapacitating episodes was made in error, as evidenced by documentation he submitted showing that he had had absences from work due to his back problems.  However, absences from work would be considered a logical extension of having a back disability and the reason that the Veteran is receiving a compensable rating.  That is, VA's rating schedule is an effort to help address the loss in working capacity on account of a service connected disability.

Of note, further undermining the suggestion that the Veteran has been prescribed bed rest to treat his back is a VA treatment records from April 2017 in which it is stated that the pain condition that the patient suffers from is most often best treated with a multidisciplinary approach that involves an increase in physical activity to prevent de-conditioning and worsening of the pain cycle.  This would suggest that prescribing bed rest would be the very antithesis of the Veteran's recommended treatment.

The Board finds that the Veteran appears to have misunderstood the meaning of  "incapacitating episodes" as defined by Diagnostic Code 5243, above, as evidenced by the fact that he attempted to prove his having had incapacitating episodes without submitting medical records showing prescribed bed rest.  As such, the Board finds the Veteran's report of incapacitating episodes to the 2017 VA examiner was not credible, as it was factually inaccurate.  Therefore, the 2017 VA examiner's statements about the Veteran having had incapacitating episodes were based on factually inaccurate information and are contradicted by the medical records in the claims file.  Accordingly, the Board affords them no probative value on this issue and affords great probative value to the medical records which are silent for bed rest prescribed by a physician.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, here, a rating based on IVDS is not appropriate and the Veteran's lumbar spine disability will thus be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5243.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V.  Furthermore, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5243, Note (5).

At the March 2011 VA examination, the examiner reported that there was no unfavorable ankylosis of the Veteran's thoracolumbar spine.  Range of motion measurements showed flexion limited to 90 degrees with pain from 80 to 90 degrees.  On repetitive testing, no additional limitation due to painful motion, weakness, fatigue, or incoordination was noted.  The Veteran was not having a flare up during examination, and the examiner noted it would only be speculation for him to report limitation during a flare up.  

At the November 2016 VA examination, the examiner reported the Veteran did not have ankylosis of the spine.  Range of motion measurements showed flexion limited to 90 degrees.  The Veteran was not examined immediately after repetitive use over time, and the examiner stated the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner reported that it was impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability when the spine was used repeatedly over a period of time.  As such, any degrees of additional range of motion loss due to "pain on repetitive use over time" could not be determined.  The examiner noted that the Veteran did not report having flare ups of the thoracolumbar spine.

At the June 2017 VA examination, the examiner noted the Veteran experienced less movement than normal due many to factors, one of which was ankylosis.  However, the examiner did not answer the specific questions about whether the Veteran had ankylosis.  Rather, the examiner left that entire section of the VA examination record blank.  Furthermore, range of motion measurements were as follows: flexion to 70 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  The examiner also noted that the Veteran was not examined immediately after repetitive use over time or during a flare up.  As such, the examiner reported that he was unable to say without mere speculation whether there was additional loss of range of motion and whether pain, fatigueability, or incoordination could significantly limit functionality during flare ups or when the spine was used repetitively over a period of time. 

VA treatment records show that the Veteran sought treatment for low back pain throughout the course of the appeal and consistently reported pain in his lower back.  However, no range of motion measurements appear to have been taken at these appointments and the records do not show the Veteran ever having had ankylosis of the spine.  

The Veteran also sought treatment with two private providers, Baptist Neurology Group and The Doctors Center, during the appeal period for his lower back problems.  Neither of these providers measured his range of motion for his back.  A May 2013 Doctors Center treatment note shows that the Veteran experienced painful flexion of his back, but there are no measurements given as to at which degree painful motion began.  Ankylosis of the spine was never shown in any of these treatment records.

At no time during the appeal period did the Veteran demonstrate flexion of the thoracolumbar spine of 30 degrees or less.  Even though his treatment records did not contain range of motion measurements, they gave no indication that the Veteran's lumbar spine symptomatology was ever worse than what was reflected in the VA examination reports of record.  Additionally, the Board finds that the Veteran never exhibited favorable ankylosis of the spine.  Despite the June 2017 VA examiner having listed ankylosis as a factor limiting the Veteran's mobility, the examiner clearly reported that the Veteran did not have any range of motion measurements of zero degrees, which is required for favorable ankylosis.  As such, the examiner's statement regarding ankylosis is contradicted by the examiner's own findings elsewhere in the June 2017 VA examination record, which are consistent with the rest of the Veteran's medical records.  Therefore, the 2017 VA examiner's statements about the Veteran having ankylosis was not factually accurate and the Board affords it no probative value on this issue and affords great probative value to the medical records which are silent for ankylosis and to the other VA examinations which specifically deny ankylosis.   Based on the foregoing, the Board finds that the Veteran did not meet the schedular rating criteria for a rating in excess of 20 percent for a lumbar spine disability.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The weight of the evidence indicates that the Veteran's lumbar spine disability has not been so functionally limited as to warrant a rating in excess of 20 percent.  For example, in March 2011, the VA examiner noted that the Veteran exhibited pain on flexion beginning at 80 degrees.   In November 2016, the VA examiner indicated that the Veteran's range of motion itself did not contribute to a functional loss.  The examiner also stated that there was no pain with weight bearing or objective evidence of pain on motion, and that there was no additional limitation of motion after three repetitions of range of motion testing.  In June 2017, the VA examiner indicated that the Veteran's range of motion contributed to a functional loss in that he could not pick up objects from the ground without bending his knees.  The examiner noted that there was pain on exam for forward flexion, but did not indicate that it effectively limited flexion to 30 degrees or less.  The examiner also indicated that the Veteran was able to perform three repetitions of range of motion testing without additional functional loss.  As such, while the Veteran clearly experiences pain on range of motion, the pain has not been shown to effectively limit flexion to 30 degrees or less.  

Here, as described, the weight of the probative evidence of record fails to demonstrate that the Veteran is entitled to a disability rating in excess of 20 percent for a lumbar spine disability.  As such, entitlement to a disability rating in excess of 20 percent for a lumbar spine disability is denied.


ORDER

A rating in excess of 20 percent for a lumbar spine disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


